NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
     precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                2022 IL App (3d) 200443-U

                            Order filed March 3, 2022
____________________________________________________________________________

                                          IN THE

                           APPELLATE COURT OF ILLINOIS

                                     THIRD DISTRICT

                                            2022

In re ESTATE OF                             ) Appeal from the Circuit Court
FRANK A. STERIOTI, SR.,                     ) of the 12th Judicial Circuit,
                                            ) Will County, Illinois.
        Deceased                            )
                                            )
(Anthony Sterioti, Jesse Sterioti, Dwayne   )
Butzen, Crystal Hall, and Melissa Hall,     )
                                            )
        Petitioners-Appellees,              )
                                            ) Appeal No. 3-20-0443
        v.                                  ) Circuit No. 19-P-27
                                            )
Estate of Frank A. Sterioti, Sr.; Alexander )
Bonds, as Executor; Frank Sterioti, Jr.;    )
Peggy Sterioti Sunday; Jessica Knight;      )
Nicholas Sterioti; and Shari Valdes,        )
                                            )
        Respondents                         )
                                            )
 (Nicholas Sterioti and Shari Valdes,       ) Honorable
                                            ) James Jeffery Allen,
        Respondents-Appellants)).           ) Judge, Presiding.
____________________________________________________________________________

      JUSTICE LYTTON delivered the judgment of the court.
      Justices Daugherity and Holdridge concurred in the judgment.
____________________________________________________________________________

                                         ORDER
¶1          Held: Trial court did not err in appointing decedent’s former court-appointed
            guardian and county administrator as successor administrator with will annexed.

¶2          Respondents Nicholas Sterioti and Shari Valdes appeal from an order of the circuit court

     of Will County appointing Colleen Wengler, former court-appointed guardian of decedent Frank

     Sterioti, Sr., as successor administrator with will annexed. On appeal, respondents argue that the

     trial court abused its discretion by appointing Wengler because she maintained adverse positions

     to them while acting as Frank’s guardian in prior proceedings. We affirm.

¶3                                           BACKGROUND

¶4          On August 3, 2016, Frank executed a will (2016 Will) naming his friend, Margaret

     Chudzik; his step-son, Dwayne Butzen; and his children, Anthony Sterioti, Jesse Sterioti, and

     Peggy Sunday, as beneficiaries of his estate. The will gave Frank’s business, Sterioti Towing, to

     Anthony and Dwayne. It gave all his personal effects and household goods to Margaret and to his

     children, Anthony, Jesse, and Peggy, should Margaret predecease him. It also gave his real

     property and the residue of the estate to Margaret.

¶5          Two years later, in May of 2018, Frank executed a new will (2018 Will), removing

     Margaret, Dwayne, Anthony, and Jesse, and adding his grandson, Nicholas Sterioti, and his care

     giver, Shari Valdes, as beneficiaries of his estate. The terms of the new will gave the towing

     business to Nicholas and devised Frank’s personal belongings, household goods, and real estate to

     Shari, naming Frank’s granddaughters, Crystal and Melissa Hall, as secondary beneficiaries. It

     also gave the residue of Frank’s estate to Shari and Frank’s daughter, Peggy, in equal parts. Both

     wills named Alexander Bonds as executor of the estate.

¶6          Shortly after Frank executed the 2018 Will, Frank’s son, Jesse, filed a petition for

     appointment of guardian for disabled adult. The petition asked the court to adjudicate Frank

     disabled and to appoint Dwayne as his guardian. It alleged that Frank was a disabled adult, as
                                                      2
     supported by a physician’s report, and that he lacked sufficient understanding or capacity to

     make responsible decision concerning his personal care. The physician’s report was not attached

     to the petition.

¶7           On October 24, 2018, the court conducted a status hearing on the appointment of a guardian

     and the physician’s report and an emergency motion to revoke powers of attorney in Nicholas’s

     name. At the conclusion of the hearing, the court ordered all powers of attorney suspended and

     appointed Attorney Colleen Wenger, the Will County Public Guardian, as temporary guardian.

     The matter was then continued for status on the physician’s report. Letters of office were issued to

     Wenger as temporary guardian the next day.

¶8           On December 28, 2018, Frank died. One week later, on January 4, 2019, Wengler filed a

     petition for letters of administration. In the petition, she alleged that “Mr. Sterioti was being

     financially exploited by certain individuals, including his grandson, Nicholas Sterioti, and his

     purported caregiver, Shari Valdes.” She also alleged that, while reviewing medical records, she

     determined that Frank’s medical needs were being neglected. Wengler stated that Frank executed

     a last will and testament on May 21, 2018, and alleged that the 2018 Will was executed after

     Frank’s diagnosis of advanced vascular dementia.

¶9           In addition to a general request for letters to issue, the petition included specific allegations

     of mistreatment and undue influence by Nicholas and Shari. It alleged that Nicholas (1) made

     numerous and substantial withdrawals from Frank’s bank accounts, (2) failed to use the funds to

     pay Frank’s bills, (3) allowed Frank’s home to fall into arrears, and (4) failed to pay Frank’s real

     estate taxes, resulting in one parcel being sold for unpaid taxes. It also alleged that Shari failed to

     rectify Nicholas’s malfeasance in the management of Frank’s financial affairs and that she, too,

     made several withdrawals from Frank’s accounts. The petition alleged that both Nicholas and Shari


                                                        3
       used Frank’s credit cards for their own personal purposes and amassed credit card debt in excess

       of $84,000. In addition to financial mismanagement, the petition claimed that Shari breached her

       duty to provide medical care to Frank and that her failure to provide appropriate care resulted in

       Frank’s hospitalization on September 18, 2018, for malnutrition and dehydration.

¶ 10          On February 4, 2019, the trial court entered an order admitting the 2018 Will to probate

       and issued letters of office to Bonds as the executor. The order declaring heirship reflected that

       Frank was survived by the following heirs: (1) his son, Frank, Jr.; (2) his son, Jesse; (3) his son,

       Anthony; (4) his daughter, Peggy; and (5) his granddaughters, Crystal Hall and Melissa Hall. The

       court entered a second order allowing Dwayne, as manager of Frank’s towing business, to continue

       to operate the business and provide accountings as required.

¶ 11          On August 2, 2019, Dwayne, Anthony, Jesse, Crystal, and Melissa filed a petition

       contesting the 2018 Will. The petition attached and identified the existence of the 2016 Will and

       alleged that Frank lacked testamentary capacity to devise and execute the 2018 Will.

¶ 12          On June 29, 2020, Dwayne moved to disqualify and remove Bonds as the executor of the

       will, citing multiple conflicts of interests. In response, Bonds admitted that he prepared the 2018

       Will, that he was a witness to the execution of that will, and that he would be a necessary witness

       in the pending will contest action.

¶ 13          On September 15, 2020, Bonds filed a “Motion to Resign as Executor and to Allow

       Appointment of Administrator with Will Annexed.” The trial court set the motion for hearing and

       ordered all parties wishing to nominate a successor administrator to do so on or before September

       28, 2020.

¶ 14          On September 28, Anthony filed a pro se motion requesting that Frank’s former guardian,

       Attorney Wengler, be appointed to replace Bonds. Dwayne also filed a motion, through counsel,


                                                        4
       in which he nominated Wengler, the Will County Public Guardian and Public Administrator, as

       successor administrator of Frank’s estate. In response, Shari filed a motion arguing that she should

       be appointed as the administrator. Her motion claimed that she had the highest preference to act

       as administrator under the Probate Act and that the only viable alternative to her appointment was

       Nicholas.

¶ 15          Within days, Crystal, Melissa, and Nicholas also filed motions requesting that Bonds be

       replaced. Crystal and Melissa requested that Wengler replace Bonds, stating that she would be

       impartial and knew the history of the case because she served as Frank’s guardian. Nicholas

       opposed their motions. He argued that he, Shari, and Peggy were the “presumptive legatees” and

       therefore had preference to nominate a successor over the remaining heirs to Frank’s estate, citing

       section 9-3 of the Probate Act of 1975 (Probate Act) (755 ILCS 5/9-3 (West 2020)). In his petition,

       he acknowledged that Wengler was a respected and experienced probate attorney but claimed that

       she should be disqualified because she had taken adverse positions to both Nicholas and Shari

       while serving as Frank’s guardian. He claimed that there was no hostility or adversity between the

       beneficiaries and asked the court to issue letters of office to him, or to him and Shari jointly.

¶ 16          On October 1, 2020, the trial court granted Bonds leave to resign and held a hearing on the

       appointment of a successor administrator. Dwayne argued that there were numerous issues and

       conflicts that would preclude respondents Nicholas and Shari from acting as administrators and

       noted that Wengler was familiar with the parties and the assets and was capable of acting

       independently. In opposition, respondents argued that persons contesting the will should not be

       entitled to nominate a successor and that the statutory preferences must be followed.

¶ 17          At the conclusion of the hearing, the trial court entered an order appointing Wengler as the

       administrator with the will annexed. The court emphasized the priority to replace Bonds with a


                                                         5
       competent individual who could “take appropriate action because it hadn’t been taken by Mr.

       Bonds.” It identified the governing statutory provisions of the Probate Act and the case law and

       found that there had been “obvious incredible discord” and “obvious hemorrhaging” of Frank’s

       estate. It further found that “it is important that if possible[,] we can have someone knowledgeable,

       someone who doesn’t have to reinvent the wheel, someone who can hit the ground running.” The

       court then entered an order on the parties’ motions, appointing Wengler as successor

       representative, and issued letters of administration with the will annexed in her name.

¶ 18          On October 27, 2020, respondents filed a timely notice of appeal pursuant to Supreme

       Court Rule 304(b)(1) (eff. March 8, 2016).

¶ 19                                                ANALYSIS

¶ 20          On appeal, respondents contend that the trial court abused its discretion by appointing

       Wengler as administrator with the will annexed. They claim that the successor administrator

       should have been appointed in accordance with the preferred classes enumerated in the Probate

       Act and that no adverse interest or hostility exists to allow a deviation from the statutory

       preference.

¶ 21          Under section 9-1 of the Probate Act, “[a] person who has attained the age of 18 years, is

       a resident of the United States, is not of unsound mind, is not an adjudged person with a disability

       as defined in this Act and has not been convicted of a felony, is qualified to act as administrator.”

       755 ILCS 5/9-1 (West 2020). Section 9-3 lists the classes of persons entitled to preference in

       obtaining letters of administration and states, in part:

              “The following persons are entitled to preference in the following order in obtaining

              the issuance of letters of administration and of administration with the will annexed:

                     (a) The surviving spouse or any person nominated by the surviving spouse.


                                                          6
                      (b) The legatees or any person nominated by them, with preference to

                      legatees who are children.

                      (c) The children or any person nominated by them.

                      (d) The grandchildren or any person nominated by them.

                      (e) The parents or any person nominated by them.

                      (f) The brothers and sisters or any person nominated by them.

                      (g) The nearest kindred or any person nominated by them.

                      (h) The representative of the estate of a deceased ward.

                      (i) The Public Administrator.

                      (j) A creditor of the estate.” Id. § 9-3.

¶ 22           Although section 9-3 enumerates the preferred classes for appointing an administrator, it

       is well settled that the statute does not confers an absolute right to persons within one of the

       enumerated classes to be appointed as an administrator. In re Abell’s Estate, 395 Ill. 337, 346

       (1946). “Unsuitableness to administer may well consist of an adverse interest of some kind, or

       hostility to those immediately interested in the estate, whether as creditors or distributees, or even

       of an interest adverse to the estate itself.” Id. at 346-47. In determining who is qualified to act as

       an administrator, courts may consider nonstatutory disqualifications such as “hostility, adversity

       and conflict of interest.” Dennis v. Dennis, 323 Ill. App. 3d 328, 339 (1944). The statute “does not

       purport to preclude the appointment of a disinterested and competent stranger as administrator.”

       Abell’s Estate, 395 Ill. at 347.

¶ 23           In Abell’s Estate, the administrator of decedent’s estate, having entered the military service,

       tendered his resignation, and the court appointed his wife as successor administrator de bonis non

       with the will annexed. Id. at 340-41. Three days later, two of the decedent’s grandchildren filed a

                                                           7
       petition seeking their appointment as successor administrators. The creditors filed a cross-petition

       asking the court to confirm the prior administrator’s wife as successor or appoint another qualified,

       disinterested person be appointed. After a hearing, the prior successor’s wife appointment was

       confirmed. Id. at 341-42.

¶ 24           On appeal, the grandchildren argued that they enjoyed a preferential right under the statue

       to act as administrators over the creditors who were in a much lower preferential class. Id. at 343-

       44 (referring to section 96 of the Probate Act (Ill. Rev. Stat. 1945, chap. 3, par 248), which is now

       codified as section 9-3 (755 ILCS 5/9-3 (West 2020))). They claimed that the statute’s preferential

       classes were mandatory and that the lower court lacked jurisdiction to appoint others where the

       preferred members were of sound mind, not disqualified due to conviction of certain crimes,

       residents of Illinois, and of legal age.

¶ 25           The Illinois Supreme Court disagreed with their position and held that the trial court had

       the discretion to appoint a third party “where the best interests of the estate require such an

       appointment.” Id. at 344. The court recognized that there was “an adversity of interest” between

       the heirs and the creditors. If the grandchildren were appointed, they would be asking the lower

       court for an order to sell the real estate to pay the creditors. However, in their role as heirs, they

       would be contesting the same petition. Our supreme court concluded that such a situation “would

       be intolerable to the law” because the grandchildren would be prosecuting and defending the same

       claim. Id. at 345-46. The court rejected the petitioners’ strict interpretation of the statute regarding

       preferential classes and affirmed the lower court’s appointment, finding that “the statute neither

       expressly nor by implication confers an absolute right to persons within one of the eight

       enumerated classes to be appointed an administrator.” Id. at 346.




                                                          8
¶ 26          Applying these standards, we hold that the decision to appoint Wengler as administrator

       with the will annexed was within the trial court’s discretion. As reflected in Abell, the appointment

       of a suitable administrator is not limited to the preferences expressed by the enumerated classes in

       section 9-3 the Probate Act.

¶ 27          In this case, the question before the trial court was whether it was in the best interests of

       the estate, based on adverse interests and hostilities, to appoint a disinterested third party. The

       court expressly found that there was discord and hostility between the beneficiaries and heirs and

       that Nicholas and Shari’s interests may well be averse to the estate’s. Specifically, the court noted

       the allegations against respondents raised in both the guardianship matter and in the petition for

       appointment of an administrator. Those pleadings alleged that respondents mishandled Frank’s

       financial and medical care shortly before his death, misappropriated funds, and exercised undue

       influence over him in the execution of the 2018 Will. Ultimately, the validity or dismissal of

       Frank’s last will and testament presented controversies where respondents might be asked to

       prosecute and defend the 2018 Will at the same. Given that Nicholas and Shari are two of the three

       named beneficiaries and the only devisees of any significance under the 2018 Will, their

       appointment as administrators would not be in the best interests of the estate.

¶ 28          Moreover, nothing suggests that Wenger is not capable and qualified to act as the

       administrator with the will annexed. She has general knowledge of probate matters, as the public

       administrator, and she has intimate knowledge of the financial condition of Frank’s estate, as his

       prior temporary guardian. As the trial court emphasized, Wengler’s prior involvement as Frank’s

       guardian allows her to step into the role of administrator with minimal delay in the proceedings

       and minimal financial burden on the estate. Accordingly, we find no abuse of discretion in the trial

       court’s decision to appoint Wengler as the successor administrator with the will annexed.


                                                        9
¶ 29                                    CONCLUSION

¶ 30   The judgment of the circuit court of Will County is affirmed.

¶ 31   Affirmed.




                                              10